DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US2018/045749, filed 08 August 2018, which claims benefit of U.S. Provisional Application No. 62/542,612, filed 08 August 2017.


Information Disclosure Statement
The information disclosure statements (IDS) of 5 May 2020, and 29 August 2022 have been considered.


Status of the Claims
Claims 1-27 are currently pending. Claims 4-10 and 18-24 have been amended. 
Claims 1-14 and 25-26 are withdrawn without traverse from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Applicant's election without traverse of claims 15-24 and 27 in the reply filed on 4 May 2022 is acknowledged.
Upon further consideration claim 25 drawn to a kit is rejoined, and the species election for claims 17, 24 and 27 is withdrawn. 
Claims 15-25 and 27 are examined below.


Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 contains abbreviations.  These should be completely spelled out in its first occurrence.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 is indefinite because the control zone of claim 15 is optional. Thus, it is unclear if claim 23 now requires the control to be a positive limitation of the lateral flow assay strip.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-3 and 26-27 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 2 and 3 being dependent on an assay device of claim 1, and claims 26 and 27 being dependent on an assay device of claim 21, provide no additional structural limitations to said claims. Claims 2-3 and 26-27 recite analytes that can be detected by the assay devices of claims 1 and 21. 
Claims 19 and 27 do not further limit claim 15 from which it depends. Claim 19 is directed toward the liquid biological sample which is not normally a part of a lateral flow assay strip. Claim 27 is directed toward the analyte which is not normally a part of a lateral flow assay strip. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16, 18-19, 21-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al. (PGPub 2013/0017559; IDS), in view of Mink et al. (PGPub 2012/0149124; IDS), hereinafter Mink ‘124. 
 Regarding claim 15, it is noted that while a blocker are that optionally contains a ligand-target conjugate, and the control zone and absorbent pad are optional limitations, they have been treated over the prior art as described herein. Babu et al. teach a lateral flow assay strip for detecting an analyte from a liquid biological sample comprising: 
a sample receiving area; 
a blocker area;
a conjugate area, containing label-receptor conjugates; 
a test zone downstream from the conjugate area comprising immobilized capture agents capable of binding ligand, wherein a fraction of the ligand binding sites is occupied with ligand-target conjugates; 
a control zone on the lateral flow assay strip downstream from the test zone to indicate assay completion; and
an absorbent pad in flow communication with the lateral flow assay strip and located downstream from the control zone.  
Specifically, Babu et al. teach (see Fig. 1 for reference character IDs): 
a sample application zone (18) ([0124]);
a conjugate zone (8), containing mobile conjugate (i.e. ligand-target conjugate) and a detectable label (i.e. label-receptor conjugate) ([0125]). “Although the conjugate zone 8 is shown upstream of the sample application zone 18 in this figure, the conjugate zone 8 may alternatively overlap the sample application zone 18 or be downstream of the sample application zone 18 within the spirit of the present invention” ([0124]);
a blocking zone (9), including one or more capturing reagents (i.e.“optionally containing ligand-target conjugates”, [0127]). The blocking zone captures interfering proteins and/or genes that may be in the sample. Capture of interfering substances by one or more capturing reagents occurs when the capturing reagent interacts in some manner with the interfering substance to keep the interfering substance from interfering with the detection of the analyte ([0127]);
a test zone (10) downstream from the conjugate zone (8) ([0125]). The ligand-target conjugate can be present upstream of the test zone and the full sandwich is formed between the sample application zone and the test zone. The sandwich then travels to the test zone and gets captured by an immobilized tag ([0110] and [0136]). At least one of the analyte binding partners includes a first tag that forms a complex with a second immobilized tag in the test zone ([0070]). The second binding partner in this scenario may be located in the sample application zone of the test strip, upstream of the sample application zone, or in any location on the test strip between the sample application zone and the test zone ([0107]). Alternatively, the ligand-target conjugate can be present at the test zone and the full sandwich is formed when a complex between the analyte and the first binding partner binds to the second binding partner already immobilized to the test zone ([0111]); 
a control zone (11), which indicates whether the test was run correctly ([0112]);
a waste pad (13), downstream of control zone (11) ([0128]). 

Babu et al. do not teach the conjugate area located downstream from the blocker area. 
Mink ‘124 teaches a device for collection and assay of oral fluids by lateral flow (Abstract). Mink ‘124 also teaches the conjugate area located downstream from the blocker area. Specifically, Mink ‘124 teaches a blocking strip between the porous matrix (i.e. sample-receiving material (3) in Fig. 4 and [0093], and (B) in Fig. 1) and the lateral flow chromatography strip ((C) in Fig. 1, where (G) is the conjugate zone). The blocking strip can also include one or more blocking reagents that reduce non-specific binding of the analyte and/or reagents of the assay device and thereby reduce the occurrence of false positives ([0086]). The blocking strip can contain a blocking reagent (e.g., BSA, deoxycholate, Sodium n-lauroylsarcosine, etc.) and/or one or more buffers ([0015]). In addition, Mink ‘124 teaches “a single strip can double as a blocking strip and a conjugate strip” ([0016]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu et al. for a lateral flow assay strip with conjugate area located downstream from the blocker area as taught by Mink ‘124 as an obvious matter of using either conjugate -> blocker or blocker -> conjugate order of the zones. Claim 15 recites a test zone downstream from the conjugate area comprising immobilized capture agents capable of binding ligand, wherein a fraction of the ligand binding sites is occupied with ligand-target conjugates. Applicant recites “a surprising advantage to having a fraction of the peptides striped on the nitrocellulose” ([0076]). Table 9 demonstrates that some samples are more reactive when the ligand-target conjugate is striped with the biotin-binding protein. The observed effect can be explained by slow kinetics of interaction between the assay components (analyte and ligand-target) during limited reaction time. It is not surprising to see at least some analyte molecules in a complex with protein A - gold conjugate to arrive to the test zone without the ligand-target conjugate. In this scenario, it is natural to expect that the ligand-target conjugate striped together with the biotin-binding protein on the assay membrane would result in a capture of those analyte-protein A-gold complexes lacking the ligand-target conjugate, and an apparent higher reactivity of some samples and better sensitivity of the assay. Applicant following this path partially optimized the capture efficiency and obtained a better assay sensitivity. Basically, there are only two ways to place biotinylated target peptides on the assay strip: a. strip the peptides with streptavidin on the test zone, and b. include the peptides in one of the other zones (sample, conjugate or blocking zones) preceding the test zone. Both ways are well-known in the art (see teaching of test zone (10) by Babu et al. above). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  For these reasons the limitation of claim 15 “wherein a fraction of the ligand binding sites is occupied with ligand-target conjugates” would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. One having ordinary skill in the art would have been motivated to try such a change in the course of routine optimization of the assay. Such combination would have been desirable to those of ordinary skill in the art, for the reasons explained above for motivation.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because both alternatives have been used successfully in the past.

Regarding Claim 16, Babu et al. teach “specific binding partners may also be antigens capable of binding to antibodies against a pathogen” ([0109]). Antigen recited by Babu et al. corresponds to the target and antibodies correspond to the analyte according to the instant specification.

Regarding Claim 18, Babu et al. teach the ligand is biotin. “In one preferred embodiment, the second binding partner is tagged with biotin” ([0108]). Fig. 4B illustrates the second binding partner (38) and the tag (39).

Regarding Claim 19, Babu et al. teach the liquid biological sample is: oral fluid, whole blood and plasma. Specifically, Babu et al. teach a body sample is preferably whole blood, serum, plasma, or oral fluid ([0077]).

Regarding Claim 21, Babu et al. teach the label is colloidal gold. Specifically, “[t]he conjugate preferably includes a first binding partner for the analyte, as well as being labeled with a detectable label. In some embodiments, the detectable label for the conjugate can be colloidal gold” ([0103-0104]). For label illustration see (41) on Fig. 3B and Fig. 4B ([0134]) and (509) on Fig. 20B ([0142]).

Regarding Claim 22, Babu et al. teach the capture reagent is streptavidin. “In embodiments where the tag on the second binding partner is biotin, the immobilized tag in the detection zone is preferably avidin, neutravidin, or streptavidin” ([0108]). The immobilized tag is (50) on Fig. 4A ([0184]).

Regarding Claim 25, Babu et al. and Mink ‘124 teach a lateral flow assay strip with the conjugate area located downstream from the blocker area as applied to claim 15. Babu et al. do not teach a kit comprising a lateral flow strip for detecting an analyte from a liquid biological sample and a developer solution. 
Mink ‘124 also teaches a lateral flow strip for detecting an analyte from a liquid biological sample and a developer solution. Specifically, Mink ‘124 teaches “[t]he kits include one or more of the assay devices” ([0106]) and “[t]he kits may optionally contain any of the buffers, reagents, detection reagents, and so forth that are useful for the practice of the methods of this invention” ([0107]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu et al. for a lateral flow assay strip with conjugate area located downstream from the blocker area with the kits as taught by Mink ‘124, as an obvious matter of combining assay strips and assay reagents. One having ordinary skill in the art would have been motivated to make such a change because kits provide a convenience of different reagents preassembled for specific assays and kits undergo quality control testing to ensure reliability of the assay results. Such combination would have been desirable to those of ordinary skill in the art, because kits save money and provide more reliable assay results.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because combining assay strips and reagents is a routine practice in the industry.





Claims 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Babu et al., in view of Mink ‘124, as applied to claims 15 and 16 above, and further in view of Mink et al. (WO 2005/069,002; IDS), hereinafter Mink ‘002.
Regarding Claims 17 and 27, Babu et al. and Mink ‘124 teach a lateral flow assay strip with the conjugate area located downstream from the blocker area as applied to claims 15 and 16. Babu et al. do not teach the analyte is an anti-HIV-1 antibody.
Mink ‘002 teaches a rapid test for antibodies against HIV in urine (Abstract). Mink ‘002 also teaches the analyte is an anti-HIV-1 antibody.  Specifically, Mink ‘002 teaches “the devices of the present invention are designed to detect the presence of target antibodies endogenous to a patient urine sample. Target antibodies preferably recognized by devices of the invention are those antibodies that specifically bind HIV proteins, preferably gp120 and gp41 of HIV-1 and gp36 of HIV-2” ([0034]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu et al. and Mink ‘124 for a lateral flow assay strip with the conjugate area located downstream from the blocker area with the analyte being anti-HIV-1 antibody as taught by Mink ‘002. The lateral flow format assays offer an opportunity for screening patients for the presence of anti-HIV antibodies at point-of-care settings. The patients can receive the results during visit to a doctor, which eliminates unclaimed results frequently happening with other types of screening, especially involving clinical labs tests. A larger segment of the population gets a better chance to become aware of their suspected HIV-positive status and take steps to further testing and treatment. It is obvious, that fast lateral flow assay strips combined with anti-HIV-1 antibody detection capabilities provide a vital screening tool for the society. One having ordinary skill in the art would have been motivated to make such a change to provide people with quick indication of their HIV status. Such combination would have been desirable to those of ordinary skill in the art, because the success of HIV treatment and prevention depends largely on quick detection and people’s awareness.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because of the well-known performance of such combination. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Babu et al., in view of Mink ‘124, as applied to claim 15 above, and further in view of Mink ‘002.
Regarding Claim 20, Babu et al. and Mink ‘124 teach a lateral flow assay strip with the conjugate area located downstream from the blocker area as applied to claim 15. Babu et al. and Mink ‘124 do not teach the receptor is protein A.  
Mink ‘002 also teaches the receptor is protein A.  Specifically, “[o]ther aspects include a conjugation zone comprising labeling agent conjugated to a label. A preferred labeling agent of this aspect are Protein G, more preferably, Protein A” ([0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu et al. and Mink ‘124 for a lateral flow assay strip with the conjugate area located downstream from the blocker area with the receptor being protein A as taught by Mink ‘002 et al., as an obvious matter of combining a lateral flow strip with protein A as a linker between antibody analyte and a label. Protein A is a protein with a good affinity to the Fc fragment of immunoglobulins with an excellent performance record. One having ordinary skill in the art would have been motivated to make such a change because protein A is a proven solution for a binding molecule with affinity to antibodies being compatible with anti-human antibodies on the control line (see claim 23). Such combination would have been desirable to those of ordinary skill in the art, because protein A has been successfully used in this capacity for decades.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because of the well-known performance of such combination. 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Babu et al., in view of Mink ‘124, as applied to claim 15 above, and further in view of Mink ‘002.
Regarding Claim 23, Babu et al. and Mink ‘124 teach a lateral flow assay strip with the conjugate area located downstream from the blocker area as applied to claim 15. Babu et al. and Mink ‘124 do not teach the control zone comprises anti-human antibodies. 
Mink ‘002 also teaches the control zone comprises anti-human antibodies. Specifically, “addition of a control zone comprising a capture agent. Preferred capture agents include anti-human IgG antibody, more preferably the anti-human antibody is goat anti-human IgG antibody” ([0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu et al. and Mink ‘124 for a lateral flow assay strip with the conjugate area located downstream from the blocker area with the control zone comprising anti-human antibodies as taught by Mink ‘002, as an obvious matter of using anti-human antibodies for capture of human antibodies from a human sample. One having ordinary skill in the art would have been motivated to make such a change because this is the most straightforward solution for the control zone of the instant invention. Such combination would have been desirable to those of ordinary skill in the art, for the reasons mentioned for motivation above.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because it is a time-tested combination.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Babu et al., in view of Mink ‘124, as applied to claim 15 above, and further in view of Mink ‘002.
Regarding Claim 24, Babu et al. and Mink ‘124 teach a lateral flow assay strip with the conjugate area located downstream from the blocker area as applied to claim 15. Babu et al. and Mink ‘124 do not teach the ligand-target conjugate is biotinylated rAg peptide. 
Mink ‘002 also teaches the ligand-target conjugate is biotinylated rAg peptide. Specifically, Mink ‘002 teaches “[i]n certain aspects of the embodiment, the protein antigen is recombinantly produced. In preferred aspects the HIV protein is an envelope protein. In another preferred aspect, the protein is a non-native peptide of gp 120 or gp41 from HIV-1 or gp36 from HIV-2.  In some aspects of the embodiment, the antigen is biotinylated, and linked to the matrix of the device through a streptavidin- or avidin-biotin linker” ([0008]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Babu et al. and Mink ‘124 for a lateral flow assay strip with the conjugate area located downstream from the blocker area with the biotinylated rAg peptide as taught by Mink ‘002, as an obvious matter of capturing anti-HIV antibodies with HIV recombinant peptide antigens. Peptide antigens can be produced either recombinantly or by chemical synthesis. Both methods are substantially equivalent and the choice is often made based on cost considerations in each particular case. One having ordinary skill in the art would have been motivated to make such a change because use of HIV peptides is the most straightforward solution for the capture of anti-HIV antibodies. Such combination would have been desirable to those of ordinary skill in the art, because it keeps the design simple and reliable.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements of this combination have been successively tested in the past.


Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-17, 20-21 and 25 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 11 and 13-17 of 17/285,774 (Reed et al.), in view of Babu et al. (PGPub 2013/0017559; IDS), and Mink et al. (WO 2005/069,002; IDS), hereinafter Mink ‘002.
Reed et al. teach in claim 11 a lateral flow assay strip comprising:
a sample receiving area,
a blocker area downstream of the sample receiving area,
a conjugate area downstream of the blocker area, 
a first capture zone downstream from the conjugate area containing a capture reagent to specifically capture an antibody,
a control zone, and
an absorbent pad.
Claims 13-15 recite labeled antigen is a labeled viral antigen. Claim 16 recites the label is colloidal gold. Claim 17 recites the capture reagent is protein G.
Reed et al. does not specifically teach colloidal gold label attached to protein A and the viral antigen peptide used as a capture reagent together with streptavidin striped on a membrane. Babu et al. and Mink ‘002 teach colloidal gold label (Babu, [0103-0104]) attached to protein A or protein G (Mink ‘002, [0009]) and the viral antigen peptide used as a capture reagent together with streptavidin striped on a membrane (Babu, [0108-0109, 0184). Also, Mink ‘002 teach detection of anti-HIV antibodies capture using biotinylated HIV antigen peptides (Mink ‘002, Abstract and [0008]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed et al., Babu et al. and Mink ‘002 as discussed above to provide a lateral flow assay strip for detection of anti-HIV antibody using a biotin-labeled HIV peptide for capture of the antibody on a striped biotin-binding protein and using a protein A-colloidal gold as a detection label. 
Regarding claim 25, while the Reed does not teach a kit, Babu et al. and Mink ‘002 teach a lateral flow assay strip with the conjugate area located downstream from the blocker area as applied to claim 15. Reed and Babu et al. do not teach a kit comprising a lateral flow strip for detecting an analyte from a liquid biological sample and a developer solution. However, Mink ‘002 also teaches a lateral flow strip for detecting an analyte from a liquid biological sample and a developer solution. Specifically, Mink ‘002 teaches “[t]he kits include one or more of the assay devices” ([0012]) and “[t]he kits may optionally contain any of the buffers, reagents, detection reagents, and so forth that are useful for the practice of the methods of this invention” ([0074-0077]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reed and Babu et al. for a lateral flow assay strip with conjugate area located downstream from the blocker area with the kits as taught by Mink ‘002, as an obvious matter of combining assay strips and assay reagents. One having ordinary skill in the art would have been motivated to make such a change because kits provide a convenience of different reagents preassembled for specific assays and kits undergo quality control testing to ensure reliability of the assay results. Such combination would have been desirable to those of ordinary skill in the art, because kits save money and provide more reliable assay results.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because combining assay strips and reagents is a routine practice in the industry.

This is a provisional nonstatutory double patenting rejection.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VOLKOV whose telephone number is (571)272-1899. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER ALEXANDROVIC VOLKOV/        Examiner, Art Unit 1677                                                                                                                                                                                                



/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        November 8, 2022